 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                          Case No. 2:15-cr-064-APG-DJA

 4                       Plaintiff,
                                                      ORDER
            v.
 5
     Leticia Castro and Jimmy Matute,                 (ECF No. 175)
 6
                         Defendants.
 7

 8

 9          I HEREBY GRANT the Government’s motion to dismiss the indictment in this case.

10 ECF No. 175. All charges against Jimmy Matute and Leticia Castro in this case are dismissed

11 without prejudice. The clerk of the court is directed to CLOSE THIS CASE.

12          Dated: January 16, 2020.
                                                     ________________________________
13                                                   ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
